UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   3/4/20
GLOBERUNNERS INCORPORATED,
                   Plaintiff,
                                                       18-CV-4939 (JGK) (BCM)
            -against-
                                                       ORDER
ENVIRONMENTAL PACKAGING
TECHNOLOGIES HOLDINGS, INC.,
                   Defendant.

BARBARA MOSES, United States Magistrate Judge.

         On December 3, 2018, the Court issued a Scheduling Order for Damages Inquest
(Scheduling Order) (Dkt. No. 23), which directed plaintiff to serve defendant "by mail at its last
known address with plaintiff's Proposed Findings of Fact and Conclusions of Law, together with
supporting materials" (together, the Proposed Findings) "and a copy of" the Scheduling Order
itself; and to file proof of such service along with its Proposed Findings.

        On January 11, 2019, plaintiff filed an affidavit of service reflecting that it served the
Court's Scheduling Order on defendant by certified U.S. Mail, as well as by email to defendant's
Corporate Controller. (Dkt. No. 24.) On January 14, 2019, plaintiff filed its Proposed Findings.
(Dkt. Nos. 25, 26, 28.) On the same day, plaintiff filed an affidavit of service reflecting that it
served its Proposed Findings on defendant by email to defendant's Corporate Controller, as well
as to defendant's CEO at two email addresses. (Dkt. No. 27.) However, plaintiff's affidavit of
service does not reflect that plaintiff served those papers on defendant by mail. (Id.)

        Service of plaintiff's Proposed Findings by mail was required by both this Court's
Scheduling Order as well as Local Civil Rule 55.2(c), which requires that "all papers submitted
to the Court pursuant to Local Civil Rule 55.2(a) or (b) . . . shall simultaneously be mailed to the
party against whom a default judgment is sought" at that party's last known address.

        No later than March 6, 2020, plaintiff shall file a declaration or affidavit setting forth (1)
why plaintiff did not serve its Proposed Findings on defendant by mail; (2) any basis to conclude
that the email addresses to which plaintiff sent its Proposed Findings were valid and effective at
the time those emails were sent; and (3) any other evidence that defendant actually received
plaintiff's Proposed Findings. Plaintiff shall serve its declaration or affidavit (a) by mail, to
defendant's last known business address, and (b) by email, to defendant's last known effective
email addess(es).

Dated: New York, New York                      SO ORDERED.
       March 4, 2020

                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
